MAG Silver Corp. March 7, For Immediate ReleaseNR#08-06 MAG SILVER AMENDS MD&A FOR THIRD QUARTER Vancouver, B.C…MAG Silver Corp. (TSX: MAG) (AMEX: MVG) (“MAG”)announces that as a result of a review by the British Columbia Securities Commission, we are issuing the following press release to clarify our disclosure. For the nine month period ended September 30, 2007 the Company has filed an amended and restated Management Discussion and Analysis.Amendments to the document consist of additional discussion regarding operations and financial condition, summary of quarterly results and changes in accounting policies.Additional information has also been provided regarding selected annual information for the year ended December 31, 2004 and for outstanding share data as at March 4, 2008. About MAG Silver Corp. (www.magsilver.com ) MAG is focused on district scale projects located within the Mexican Silver Belt. Our mission is to become one of the premier companies in the Silver Mining Industry.
